Citation Nr: 1615576	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD, to include an adjustment disorder with depressed mood or depression, including as secondary to service-connected gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a right hand and arm disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to August 2001.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The December 2009 rating decision, in pertinent part, denied reopening of service connection for an adjustment disorder with depressed mood; denied claims for service connection for right hand/arm disability, skin disability, and PTSD; and, denied an increased evaluation for GERD.  

In his May 2013 substantive appeal, the Veteran requested a Videoconference Hearing before the Board regarding the appealed issues denied in December 2009.  In January 2014, the Veteran testified at a Board Videoconference Hearing before an undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.  The Board remanded the appeal in May 2015.

In its May 2015 decision, the Board found that the Veteran's Videoconference hearing request was not limited to the one issue about which he testified.  The Board Remanded the appeal, in part to afford the Veteran an opportunity to testify regarding the issues on appeal which had not been addressed in the January 2014 Board Videoconference Hearing.  

The Veteran was afforded a second Videoconference Board Hearing in September 2015, before another VLJ.  A copy of the Hearing Transcript is associated with the claims file.  The Veteran's testimony included discussion about the issue which was the subject of the January 2014 Board Videoconference Hearing.  

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

The Veteran was notified, by a letter issued in February 2016, that he had the right to a hearing before a third VLJ.  

In a February 2016 written response, the Veteran specifically declined to testify before a third VLJ.  VA has complied with the requirements set forth in Arneson.  Id.; 38 C.F.R. § 20.700(a). 

In September 2015, the Veteran submitted a written claim for service connection for a personality disorder.  The Veteran was advised that the claim was on appeal.  Based on the Veteran's September 2015 submission and VA's response, the Board is now recharacterizing the claim for service connection for a psychiatric disability other than PTSD to remove the limitation to "acquired" psychiatric disability, since the Veteran has been advised by VA that the claim for service connection for a personality disorder is on appeal.  

The Veteran's physical claims file and his electronic files on Virtual VA and VBMS have been reviewed in preparation for this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For purposes of benefits administered by VA, personality disorders are considered congenital or developmental defects and are excluded from the definition of "diseases or injuries" for which service connection may be granted.  38 C.F.R. § 4.9 (2015).  As such, service connection is still possible, but only where there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.  When the Veteran is afforded psychiatric examination, the examiner should be asked to provide an opinion which addresses the facts as necessary to consider the claim for service connection for a personality disorder.

At his September 2015 Videoconference Board Hearing, the Veteran testified that he received VA treatment for psychiatric disability.  The Board's May 2015 Remand directed additional development of the claims for service connection for PTSD and for psychiatric disability other than PTSD.  Among other development directed, the Board noted that the Veteran's VA treatment records should be obtained.  Those records are not yet associated with the claims file.  The actions to obtain records as directed in the Board's May 2015 Remand should be accomplished. 

As noted in the prior remand, the VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Again, the Board notes that, while DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition other than PTSD must also be considered using the DSM-IV criteria.

The Veteran additionally testified that records of treatment of the right upper extremity for complaints of fatigue or numbness are relevant, in addition to the previous identification of the relevance of records reflecting treatment of the right hand.  Transcript, September 2015 Videoconference Board Hearing, at 8.  The record should reflect that all VA treatment records which might include such evidence are associated with the claims file.  

The Veteran seeks service connection for a skin disability.  The Board notes that the Veteran was treated on several occasions in service for pseudofolliculitis barbae, and given a "no shave chit" in December 2000.  The Veteran should be afforded VA examination to determine whether he has a current skin disability or any residual of the skin disability treated in service. 

At his September 2015 Videoconference Hearing before the Board, the Veteran testified that he manifested a right arm or hand disability in service, possibly related to some type of fatigue.  He testified that this occurred in June or July, possibly in 2001.  The Board notes that the Veteran was treated for dehydration in July 2000.  The Veteran testified that this "fatigue" disability or symptomatology became chronic following his service, and has been treated by VA.  

The Veteran should be afforded an opportunity to more accurately identify the right upper extremity symptoms, or the disability for which he is seeking service connection and to identify a treating provider or facility, and dates of treatment of the claimed right arm or hand disability.  If evidence favorable to this claim is obtained during the course of this Remand, afford the Veteran a VA examination. 

During the pendency of this appeal, the evaluation assigned for the Veteran's GERD (claimed as ulcers) increased from a noncompensable evaluation to a 30 percent evaluation.  The Veteran has not indicated that he is satisfied with this evaluation, and the appeal continues.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertinent to the Veteran and associate them with the record.  

Obtain (or attempt to obtain) any additional records identified as relevant by the Veteran, including records of "fatigue" related to the right arm, wrist, or hand.
 
2.  Schedule the Veteran for a VA psychiatric examination to determine whether a diagnosis of PTSD is appropriate and to determine the nature and etiology of each psychiatric disability other than PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence of record, including the service medical records and history provided by the Veteran, the VA examiner is asked to identify each psychiatric disability the Veteran currently manifests.  The examiner should consider the DSM-5 and DSM-IV in assigning each diagnosis.  If application of the criteria in DSM-5 results in any difference in diagnosis as compared to DSM-IV, the examiner should explain the variation.

The VA examiner is then specifically requested to offer the following opinions:

a.  For each acquired psychiatric disability identified, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disability (diagnosed under DSM-5 or DSM-IV) had its onset during service, results from the Veteran's active service, or is otherwise related to his active service or any service-connected disability.  The examiner should be provided with a list of the disabilities for which the Veteran has been awarded service connection.

b.  If depressive disability is determined to not have been present during the appeal period, the VA examiner should reconcile such findings with VA treatment records providing such a diagnosis. 

c.  If a diagnosis of a psychiatric disability is not considered an acquired disability is assigned, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that a psychiatric disability other than an acquired disability was subject to a "superimposed" psychiatric disease or injury during service that resulted in additional disability?  If so, identify the additional disability. 

A rationale should be given for all opinions and conclusions rendered. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 
 
3.  VA examination of the skin, including of the face, should be conducted to determine the nature and etiology of any current skin disability.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available for review and the examiner should note such review in his/her report.  In particular, the examiner should comment on service medical records dated in December 2000 and June 2001 which reflect diagnosis and treatment of pseudofolliculitis barbae (PFB).  

The examiner is requested to render the following opinions: 

Does the Veteran currently have a skin disability, to include PFB or residuals thereof? 

If so, is it at least as likely as not (50 percent probability or greater) that a current skin disability had its onset in service? 

A complete and detailed rationale must accompany any opinion that is rendered.

4.  If lay or medical evidence sufficient to identify the "fatigue" disability of the right arm, wrist, or hand for which the Veteran seeks service connection, the Veteran should be afforded VA examination to determinate the nature and etiology of the right arm, wrist, or hand "fatigue" or disability.  More details from the Veteran, including any treatment for this problem, from the Veteran would greatly assist the Board in the adjudication of this case.  


5.  Arrange for the Veteran to undergo VA examination to determine the severity of GERD.  The claims folders must be reviewed.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should respond to each of the following inquiries:

a.  Is the Veteran's GERD manifested by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health?

b.  Is the Veteran's GERD manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health?

c.  Is the Veteran's GERD manifested by two or more of the symptoms in (b), above, of less severity?

All opinions should be supported with a full rationale.

6.  This is a complex case.  When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________                               __________________________ 	K. J. ALIBRANDO                                                         JOHN J. CROWLEY  Veterans Law Judge,                                                       Veterans Law Judge,
Board of Veterans' Appeals                                            Board of Veterans' Appeals



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




